Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed "As recited in independent claims 1 and 14, the travel path is set as the candidate having the smallest evaluation function from the plurality of candidates, and the work machine is moved along the travel path corresponding to the decided candidate", with respect to claim rejections under 35 USC § 101 have been fully considered and are persuasive.  The  claim rejections under 35 USC § 101 of claims 1-22 has been withdrawn. The examiner note that the amendment included the new limitation of “move the work machine along the travel path corresponding to the decided candidate” which cannot be completed in the human mind. 

Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection utilizing a new combination of references cited in the previous office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 9-12, 14-15, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkins (US20180258610A1) in view of Taylor (US20160077514A1).

	In regards to claim 1, Elkins teaches a system for planning a travel path of a work machine that is configured to work on a material at a work site (Elkins: Abstract “The controller system is configured to: store a sequence of travel paths; control the steering mechanism to follow the sequence of travel paths; determine the material mover position; determine followed travel positions of the work machine; generate an as-built map as the work machine follows the sequence of travel paths based on the material mover position and followed travel positions; compare the as-built map to a desired terrain map; generate a revised sequence of travel paths based on the comparison between the as-built map and the desired terrain map; and control the steering mechanism to follow the revised sequence of travel paths”), the system comprising:
	 a controller (Elkins: Para 6 “a work machine with a controller system which is configured to control a steering mechanism of the work machine to follow a revised sequence of travel paths which are generated based on a comparison between an as-built map and a desired terrain map”)configured to:
	obtain material data indicating which indicates a position of the material (Elkins: Fig. 2; Para 32 “the ground plane GP of the work site map 200 can define an X-Y Cartesian plane as utilized by known GPS systems with landmarks, such as the mound 201 and ditch 202, placed on the Cartesian plane and assigned positive or negative Z-axis values to correlate with the height (or depth) of the landmark”), 
	move the work machine along the travel path corresponding to the decided candidate (Elkins: Para 41 “The controller system 120 controls S102 the steering mechanism 114 to follow the sequence of travel paths 411, 412, 413, 414, and determines S103 the material mover position 142 and also determines S104 the followed travel positions 501 of the bulldozer 110 based on signals from the location sensor 113. While the bulldozer 110 follows the sequence of travel paths 411, 412, 413, 414, the controller system 120 generates S105 an as-built map 500 based on the material mover position 142 and the followed travel positions 501. The controller system 120 compares S106 the as-built map 500 to a desired terrain map 300 and, based on the comparison S106, generates S107 a revised sequence of travel paths 601, 602, 603, 604 which alters a material volume movement sequence of the bulldozer 110. The controller system then controls S108 the steering mechanism 114 to follow the revised sequence of travel paths 601, 602, 603, 604.”).
Yet Elkins do not teach obtain topographical data indicating which indicates a topography of the work site,
compute an evaluation function, based on the material data for each of a plurality of candidates of the travel path to be decided from the topographical data, the evaluation function including a material function pertaining to an amount of the material, and 
decide a candidate having a smallest evaluation function of among the plurality of candidates as the travel path
However, in the same field of endeavor, Taylor teaches obtain topographical data indicating a topography of the work site (Taylor: Para 80 “The position or configuration of the work surface 104 may be determined at stage 63. The configuration of the work surface 104 may be determined in any desired manner including moving machines autonomously about the work site 100. In an alternate process, an operator may manually operate machines 10, either from within the cab 24 of the machine or by remote control, and the topography of the work site 100 recorded. In another alternate embodiment, an electronic map of the work site may be generated by moving a mapping vehicle (not shown) about the work site. As the machine 10 moves along the path 117, the position of the machine may be used to determine the position of the work surface and update the electronic map of the work site 100 within controller 36”),
	compute an evaluation function based on the material data (Taylor: Para 56 “The planning system 45 may analyze each coarse analysis increment 137 for a coarse analysis parameter (such as the amount of material moved) to determine whether a cut beginning at the start location of a particular coarse analysis increment and extending for the coarse analysis cut length 138 will meet or exceed a desired coarse analysis parameter threshold”; Para 42 “Control system 35 may include a module or planning system 45 for determining or planning various aspects of the excavation plan. The planning system 45 may receive and store various types of input such as the configuration of the work surface 104, the final design plane 112, a desired loading profile 121, a desired carry profile 122, and characteristics of the material to be moved. Operating characteristics and capabilities of the machine 10 such as maximum load may also be entered into the planning system 45. The planning system 45 may simulate the results of cutting the work surface 104 at a particular cut location and for a particular target profile, and then choose a cut location that creates the most desirable results based on one or more criteria. In one embodiment, the planning function may be performed while operating the machine 10. In another embodiment, some or all aspects of the planning function may be performed ahead of time and the various inputs to the planning system 45 and the resultant cut locations, target profiles, and related data stored as part of the data maps of the controller 36”)  for each of a plurality of candidates of the travel path to be decided from the topographical data(Taylor: Para 43 “Referring to FIGS. 3 and 4, a potential cut 114 at work site 100 that may be generated by control system 35 is illustrated. Work surface 104 represents the uppermost height of the existing material 105 at the slot 110. While the illustration is depicted in two dimensions, it should be appreciated that the data representing the illustration may be in three dimensions. In one example, the path 117 along slot 110 may be divided into a plurality of increments 109 (FIG. 4) and data stored within controller 36 for each increment. The controller 36 may store information or characteristics of the increment 109 such as the length of the work surface and its angular orientation relative to a ground reference, the material characteristics of material 105 beneath the work surface, a time stamp or indicator of the age of the data, and any other desired information. The information regarding each path 117 may be stored within an electronic map within controller 36 as part of a topographical map of the work site 100”; Para 44 “Information regarding each path 117 may be obtained according to any desired method. In one example, the machine 10 may utilize the position sensing system 27 described above to map out the contour of work surface 104 as machine 10 moves across it. This data may also be obtained according to other methods such as by a vehicle that includes lasers and/or cameras. It should be noted that as the machine 10 moves material 105 to the dump location 108, the position of the work surface 104 will change and may be updated based upon the current position of the machine 10 and the position of the blade 16”, the evaluation function including a material function pertaining to an amount of the material (Taylor: Para 52 “The planning system 47 may also be operative to plan other aspects of a material moving plan such as the manner in which the material moved from the first work area 110 is dumped or spread at the second work area 111. In doing so, the planning system 47 may determine the amount of material to be moved from the first work area 110 in order to expose the lower layer 102 of material. The planning system 47 may organize or group the material to be moved so that it is dumped or spread at the second work area 111 as a plurality of layers or sections. As depicted in FIG. 5, layers 120-123 (FIG. 1) have been moved from the first work area 110 to the second work area 111 to fill the void 112 with material 140. Material from layers 124-125 may be moved from the first work area 110 to the second work area 111 and positioned on top of the material 140 such as with a backstacking process”), 
decide a candidate having a smallest evaluation function of the plurality of candidates as the travel path (Taylor: Para 42 “Control system 35 may include a module or planning system 45 for determining or planning various aspects of the excavation plan. The planning system 45 may receive and store various types of input such as the configuration of the work surface 104, the final design plane 112, a desired loading profile 121, a desired carry profile 122, and characteristics of the material to be moved. Operating characteristics and capabilities of the machine 10 such as maximum load may also be entered into the planning system 45. The planning system 45 may simulate the results of cutting the work surface 104 at a particular cut location and for a particular target profile, and then choose a cut location that creates the most desirable results based on one or more criteria”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a system for planning a travel path of a work machine that is configured to work on a material at a work site of Elkins with the feature of obtain topographical data indicating which indicates a topography of the work site, compute an evaluation function, based on the material data for each of a plurality of candidates of the travel path to be decided from the topographical data, the evaluation function including a material function pertaining to an amount of the material, and decide a candidate having a smallest evaluation function of among the plurality of candidates as the travel path disclosed by Taylor. One would be motivated to do so for the benefit of “ensure that the machines perform the material movement operations such that the materials are moved in an efficient manner” (Taylor: Para 4).

In regards to claim 2, the combination of the combination of Elkins and Taylor teaches the system according to claim 1, and Taylor further teaches the material function indicates a remaining amount of the material (Taylor: Para 48 “The planning system 45 may analyze one or more parameters along the path 117 to determine an optimized cut location. In one embodiment, the parameter to be analyzed may be the amount of material to be moved at each potential cut location. The amount of material to be moved may be expressed in terms of volume, percentage of load on the blade 16, or in any other desired manner. In other embodiments, alternative or additional parameters may be used”; Para 50 “The analyzed parameter may be dependent on the target profile of each cut 114. For example, the coarse analysis parameter for each coarse analysis increment may be dependent on the target profile of each coarse analysis cut and the fine analysis parameter for each fine analysis increment may be dependent on a target profile of each fine analysis cut. When determining the amount of material to be moved, the planning system 45 may analyze the slope and curvature of the path 117 as well as the roughness or smoothness of the work surface 104. In addition, the characteristics of the material 105 to be moved such as its hardness, density, and cohesiveness may also be analyzed by the planning system 45”).

In regards to claim 9, the combination of the combination of Elkins and Taylor teaches the system according to claim 1, and Elkins further teaches the controller is further configured to decide the plurality of candidates of the travel path so that the work machine pushes the material in a straight line (Elkins: Para 34 “Once the desired terrain map 300 is generated, the work site map 200 can be compared to the desired terrain map 300, by the controller system 120 or other element, to determine a sequence of travel paths for the bulldozer 110 to follow, with such a sequence 410 being shown in FIG. 4. As can be seen, the sequence 410 includes a plurality of both forward travel paths 411 and reverse travel paths 412 which are computed so that the bulldozer 110 pushes material from the mound 201 into the ditch 202 in order to reduce the height of the mound 201 and fill the ditch 202 to produce the relatively flat ground plane GP. As can be seen, a first travel path 411A is generated near a side of the mound 201 which allows the bulldozer 110 to push a volume of material from the mound 201 into the ditch 202 as the bulldozer 110 follows a straight line of the travel path 411A. The generated first travel path 411A can be generated so the bulldozer 110 pushes the maximum volume of material allowed while also safely operating the bulldozer 110”).

In regards to claim 10, the combination of the combination of Elkins and Taylor teaches the system according to claim 1, and Elkins further teaches the controller is further configured to repeat the deciding of the travel paths until a remaining amount of the material is equal to or less than a predetermined value (Elkins: Para 33 “Referring now to FIG. 3, a desired terrain map 300 formed in accordance with an exemplary embodiment of the present invention is shown with the bulldozer 110 traveling on the ground plane GP. As can be seen, the desired terrain map 300 has the material mound 201, which is shown in dashed lines for illustrative purposes, removed and the ditch 202, which is also shown in dashed lines for illustrative purposes, filled. The resulting terrain of the desired terrain map 300, therefore, is a relatively flat ground plane GP with no terrain features extending either above or below the X-Y Cartesian plane defined by the ground plane GP”; Para 34 “Once the desired terrain map 300 is generated, the work site map 200 can be compared to the desired terrain map 300, by the controller system 120 or other element, to determine a sequence of travel paths for the bulldozer 110 to follow, with such a sequence 410 being shown in FIG. 4. As can be seen, the sequence 410 includes a plurality of both forward travel paths 411 and reverse travel paths 412 which are computed so that the bulldozer 110 pushes material from the mound 201 into the ditch 202 in order to reduce the height of the mound 201 and fill the ditch 202 to produce the relatively flat ground plane GP. As can be seen, a first travel path 411A is generated near a side of the mound 201 which allows the bulldozer 110 to push a volume of material from the mound 201 into the ditch 202 as the bulldozer 110 follows a straight line of the travel path 411A. The generated first travel path 411A can be generated so the bulldozer 110 pushes the maximum volume of material allowed while also safely operating the bulldozer 110. The generation of the travel paths 411, 412 can take into account parameters that define the safe and efficient operation of the bulldozer 110 including but not limited to the volume capacity of the material mover 140, the weight of the bulldozer 110, the grade of the mound 201, the turning radius of the bulldozer 110, the material compaction of the mound 201, obstacles on the work site, etc. If it is determined during travel path generation that there is not enough material in the mound 201 to fill the ditch 202, a material source 401, such as material from a dump truck, can be placed on the work site and additional travel paths 413, 414 can be generated so the bulldozer 110 can move material from the material source 401 into the ditch 202 and fully fill the ditch 202. These additional travel paths 413, 414 can be generated with the same or different operating parameters to ensure the bulldozer 110 efficiently and safely moves material from the material source 401 into the ditch 202. Once the travel paths 411, 412, 413, 414 are generated, the travel paths 411, 412, 413, 414 can be stored in the controller system 120 and the controller system 120 can control the steering mechanism 120 to guide the bulldozer 110 along the travel paths 411, 412, 413, 414 during forward travel of the bulldozer 110”).

	In regards to claim 11, the combination of the combination of Elkins and Taylor teaches the system according to claim 1, and Elkins further teaches the controller is further configured to update the material data after the work machine travels along the travel path, and decide a next travel path from the updated material data (Elkins: Para 34 “Once the desired terrain map 300 is generated, the work site map 200 can be compared to the desired terrain map 300, by the controller system 120 or other element, to determine a sequence of travel paths for the bulldozer 110 to follow, with such a sequence 410 being shown in FIG. 4. As can be seen, the sequence 410 includes a plurality of both forward travel paths 411 and reverse travel paths 412 which are computed so that the bulldozer 110 pushes material from the mound 201 into the ditch 202 in order to reduce the height of the mound 201 and fill the ditch 202 to produce the relatively flat ground plane GP”; Para 25 “the controller system 120 can generate the as-built map 500 as an approximation of material volume that has been moved by the bulldozer 110 on the assumption that the material mover position 142 controls the volume of material the material mover 140 can push as the bulldozer 110 travels forward and the followed travel positions 501 control where the bulldozer 110 has pushed the material moved by the material mover 140. The controller system 120 can also be configured so the as-built map 500 incorporates the mound 201 and ditch 202 of the work site map 200 to determine where the material mover 140 moves material from and where the material mover 140 moves the material to during travel. For example, the controller system 120 can be configured to subtract the volume of material moved by the material mover 140 from the mound 201 from the as-built map 500 when the bulldozer 110 travels over the mound 201 and add the volume of material moved by the material mover 140 into the ditch 202 to the as-built map 500 when the bulldozer 110 travels over the mound 201 and adjacent to the ditch 202, implying that the material mover 140 has dumped the carried volume of material into the ditch 202”).

	In regards to claim 12, the combination of the combination of Elkins and Taylor teaches the system according to claim 1, and Elkins further teaches the work machine includes a travel device, and the controller is further configured to control the travel device so that the work machine travels along the travel path (Elkins: Para 34 “Once the travel paths 411, 412, 413, 414 are generated, the travel paths 411, 412, 413, 414 can be stored in the controller system 120 and the controller system 120 can control the steering mechanism 120 to guide the bulldozer 110 along the travel paths 411, 412, 413, 414 during forward travel of the bulldozer 110”).

As per claim 14, it recites a method executed by a controller for planning a travel path of a work machine configured to work for working on a material at a work site having limitations similar to those of claim 1 and therefore is rejected on the same basis. 

As per claim 15, it recites a method executed by a controller for planning a travel path of a work machine configured to work for working on a material at a work site having limitations similar to those of claim 2 and therefore is rejected on the same basis. 

	In regards to claim 19, the combination of the combination of Elkins and Taylor teaches the method according to claim 14, and Elkins further teaches the travel path includes a forward path in which the work machine travels forward, and a reverse path in which the work machine travels in reverse (Elkins: Para 34 “a sequence 410 being shown in FIG. 4. As can be seen, the sequence 410 includes a plurality of both forward travel paths 411 and reverse travel paths 412 which are computed so that the bulldozer 110 pushes material from the mound 201 into the ditch 202 in order to reduce the height of the mound 201 and fill the ditch 202 to produce the relatively flat ground plane GP”), while Taylor further teaches the plurality of candidates of the travel path is a plurality of candidates of the forward path, and deciding the travel path includes deciding the candidate having the smallest evaluation function as the forward path of the plurality of candidates of the forward path (Taylor: Para 42 “Control system 35 may include a module or planning system 45 for determining or planning various aspects of the excavation plan. The planning system 45 may receive and store various types of input such as the configuration of the work surface 104, the final design plane 112, a desired loading profile 121, a desired carry profile 122, and characteristics of the material to be moved. Operating characteristics and capabilities of the machine 10 such as maximum load may also be entered into the planning system 45. The planning system 45 may simulate the results of cutting the work surface 104 at a particular cut location and for a particular target profile, and then choose a cut location that creates the most desirable results based on one or more criteria”)…deciding the travel path that links a terminating end of the decided forward path and a starting end of the forward path next to the decided forward path(Taylor: Para 53 “To begin the process of determining an optimized cut location, the end location 140 for the cutting process may be initially selected or determined. In some instances, the end location 140 may be a predetermined distance from the crest 103 since the planning system 45 may be configured to prevent cutting operations within a predetermined distance of the crest. The planning system 45 may use the end location 140 to determine a first coarse analysis start location 141 of the first coarse analysis increment 142 (i.e., the increment closest to the end location 140). To do so, the analysis may begin at the end location 140 and move uphill or towards the high wall 102 by the length of one coarse analysis increment 137 to define or set the first coarse analysis start location 141 of the first coarse analysis increment 142”; Para 56 “The planning system 45 may analyze each coarse analysis increment 137 for a coarse analysis parameter (such as the amount of material moved) to determine whether a cut beginning at the start location of a particular coarse analysis increment and extending for the coarse analysis cut length 138 will meet or exceed a desired coarse analysis parameter threshold. It should be noted that in instances when a coarse analysis start location is closer to the end location 140 than the length of the coarse analysis cut length 138, the planning system 45 may only determine the coarse analysis parameter through the end location. In other words, the planning system 45 may be configured to evaluate the parameter over the shorter of the coarse analysis cut length 138 and the distance from the coarse analysis start location to the end location 140”).
	
	As per claim 20, it recites a method executed by a controller for planning a travel path of a work machine configured to work for working on a material at a work site having limitations similar to those of claim 8 and therefore is rejected on the same basis. 

As per claim 21, it recites a method executed by a controller for planning a travel path of a work machine configured to work for working on a material at a work site having limitations similar to those of claim 10 and therefore is rejected on the same basis. 

As per claim 22, it recites a method executed by a controller for planning a travel path of a work machine configured to work for working on a material at a work site having limitations similar to those of claim 11 and therefore is rejected on the same basis. 

As per claim 23, it recites a work machine having limitations similar to those of claim 1 and therefore is rejected on the same basis. Elkins further teaches a controller usable to plan for planning a travel path of the work machine(Elkins: abstract “The controller system is configured to: store a sequence of travel paths; control the steering mechanism to follow the sequence of travel paths; determine the material mover position; determine followed travel positions of the work machine; generate an as-built map as the work machine follows the sequence of travel paths based on the material mover position and followed travel positions; compare the as-built map to a desired terrain map; generate a revised sequence of travel paths based on the comparison between the as-built map and the desired terrain map; and control the steering mechanism to follow the revised sequence of travel paths”; Para 31 “The controller system 120, as described previously, can include one or more machine controllers 122 carried by the bulldozer 110 and, if desired, one or more remote controllers 121. The controller system 120 is operatively coupled to the material mover 140, the location sensor 113, and the steering mechanism 114 to control various functionalities of these elements”) which performs the claimed functions.

Claim 3-5, 7-8, 13, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkins (US20180258610A1) in view of Taylor (US20160077514A1) further in view of Kini (US20200240111A1).

In regards to claim 3, the combination of combination of Elkins and Taylor teaches the system according to claim 1.
Yet the combination of combination of Elkins and Taylor do not teach the evaluation function further includes a time function indicating a work time of the work machine
However, in the same field of endeavor, Kini teaches the evaluation function further includes a time function indicating a work time of the work machine (Kini: Para 25 “The user-defined goals may include, among other things, a desired cycle time of haul machines 12 b, a desired travel distance of each haul machine 12 b, a desired fuel consumption or efficiency of each haul machine 12, and/or a desired number of simultaneously operating haul machines 12 b”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of combination of Elkins, Taylor and MEGUMI with the feature of the evaluation function further includes a time function indicating a work time of the work machine disclosed by Kini. One would be motivated to do so for the benefit of “maintain productivity and efficiency at a worksite while accomplishing predetermined site goals” (Kini Para 2).

In regards to claim 4, the combination of the combination of combination of Elkins, Taylor, and Kini teaches the system according to claim 1, and Kini further teaches the evaluation function further includes a fuel function indicating a fuel consumption amount of the work machine (Kini: Para 25 “The user-defined goals may include, among other things, a desired cycle time of haul machines 12 b, a desired travel distance of each haul machine 12 b, a desired fuel consumption or efficiency of each haul machine 12, and/or a desired number of simultaneously operating haul machines 12 b”).

In regards to claim 5, the combination of the combination of combination of Elkins, Taylor, and Kini teaches the system according to claim 1, and Kini further teaches the evaluation function further includes a distance function indicating a travel distance of the work machine (Kini: Para 25 “The user-defined goals may include, among other things, a desired cycle time of haul machines 12 b, a desired travel distance of each haul machine 12 b, a desired fuel consumption or efficiency of each haul machine 12, and/or a desired number of simultaneously operating haul machines 12 b”).

	In regards to claim 7, the combination of the combination of combination of Elkins, Taylor, and Kini teaches the system according to claim 1, and Kini further teaches the topographical data includes data indicating a position at an edge of a dumping area at the work site(Kini: Para 25 “The division of dump location 16 into groupings 20 (referring to FIG. 1) may be based on site characteristics, machine characteristics, and/or goals defined by a user of control system 42. The site characteristics may include, among other things, a traversable area at dump location 16, a contour of dump location 16, and/or a composition of material to be discharged at dump location 16”; Para 27 “the division of dump location 16 into groupings 20 may be completed autonomously by OWC 40. Specifically, based on information provided by a user (e.g., the minimum required spacing for and between groupings 20, the desired number of dump targets 22, and other similar criteria) and utilizing one or more algorithms and/or maps stored in memory, OWC 40 may be configured to automatically determine a number, size, and location of each individual grouping 20 at dump location 16 such that a sufficient amount of material may be discharged at accessible and required locations by haul machines 12 b to achieve the user-defined goals”), and 
	the controller is further configured to 
	decide a dumping position along the edge of the dumping area, and 
decide the plurality of candidates of the travel path so as to pass through the dumping position(Kini: Fig. 4; Para 22 “OWC 40 may execute the instructions to perform a method of planning that generates travel paths 18, groupings 20, dump targets 22, entrance paths 24, exit paths 26, and other control aspects for machines 12, and communicates this information to the different control modules 30 for individual implementation. As will be explained in more detail below, OWC 40 may then manage movement of each haul machine 12 b (and other machines 12) along the different travel paths to particular dump targets 22, and from dump targets 22 back to load location 14 after discharge of material”; Para 29 “OWC 40 may use the location of edge 46 and boundaries of a particular grouping 20 to determine the location of individual dump targets 22 within the grouping 20. Dump targets 22 may be virtual targets placed in the electronic representation of worksite 10 and having coordinates that correlate with actual physical locations at dump location 16”; Para 35 “OWC 40 may next generate one lane 28 leading to each established dump target 22 (see lanes 1-4 shown in FIG. 4) (Step 580), and entrance and exit paths 24, 26 that connect each lane 28 within a common grouping 20 to main travel path 18 (referring to FIG. 1) (Step 590). Each lane 28 may be generally aligned with center line 62 and extend at least to the associated dump target 22”).

	In regards to claim 8, the combination of the combination of combination of Elkins, Taylor, and Kini teaches the system according to claim 1, and Kini further teaches the topographical data includes data indicating a position at an edge of a dumping area at the work site(Kini: Para 25 “The division of dump location 16 into groupings 20 (referring to FIG. 1) may be based on site characteristics, machine characteristics, and/or goals defined by a user of control system 42. The site characteristics may include, among other things, a traversable area at dump location 16, a contour of dump location 16, and/or a composition of material to be discharged at dump location 16”; Para 27 “the division of dump location 16 into groupings 20 may be completed autonomously by OWC 40. Specifically, based on information provided by a user (e.g., the minimum required spacing for and between groupings 20, the desired number of dump targets 22, and other similar criteria) and utilizing one or more algorithms and/or maps stored in memory, OWC 40 may be configured to automatically determine a number, size, and location of each individual grouping 20 at dump location 16 such that a sufficient amount of material may be discharged at accessible and required locations by haul machines 12 b to achieve the user-defined goals”), and 
the controller is further configured to decide the plurality of candidates of the travel path so that the work machine travels within a predetermined angle range, and the predetermined range includes a perpendicular direction to the edge of the dumping area (Kini: Fig. 4; Para 34 “After a particular dump target 22 has been established, a trajectory window 60 may be generated that can be used as a tolerance zone to guide a particular haul machine 12 b to dump target 22 (Step 570). Trajectory window 60 may be a triangularly-shaped virtual feature having an apex located at dump target 22 and an open-ended base located inward of and widening away from berm 44. The sides of trajectory window 60 may be symmetrically oriented away from a center line 62 by an angle α. Center line 62 may be generally orthogonal to line 54, and angle α may be about 10-20° (more specifically about 14°) in the disclosed embodiment. During control of haul machine 12 b, as will be described in more detail below, a length-wise center of a rear axle of haul machine 12 b should remain within trajectory window 60 (i.e., the coordinates of this point should continuously be compared with coordinates of the sides of trajectory window 60 and steering of haul machine 12 b responsively corrected) during reverse travel toward dump target 22, and come to rest within tolerance zone 58 prior to haul machine 12 b dumping its load. It is contemplated that trajectory window 60 may have another shape and/or that angle α may have another value, if desired”).

In regards to claim 13, the combination of the combination of combination of Elkins, Taylor, and Kini teaches the system according to claim 1, and Kini further teaches a display, wherein the controller being further configured to display the travel path on the display (Kini: Fig. 4; Para 38 “control modules 30 of the corresponding machines 12 may cause routes of the different rows locations of the different targets to be displayed on the electronic terrain map provided on one of interface devices 38 (e.g., on the monitor of control module 30), with associated instructions for the machine operator”).

As per claim 16, it recites a method executed by a controller for planning a travel path of a work machine configured to work for working on a material at a work site having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

As per claim 17, it recites a method executed by a controller for planning a travel path of a work machine configured to work for working on a material at a work site having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

As per claim 18, it recites a method executed by a controller for planning a travel path of a work machine configured to work for working on a material at a work site having limitations similar to those of claim 7 and therefore is rejected on the same basis. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elkins (US20180258610A1) in view of Taylor (US20160077514A1) and MEGUMI (JP2011237339A)

In regards to claim 6, the combination of combination of Elkins and Taylor teaches the system according to claim 1.
Yet the combination of combination of Elkins and Taylor do not teach the evaluation function further includes a predetermined function relating to a parameter having a unit different from a unit of the amount of the material, and the material function and the predetermined function are normalized to be dimensionless amounts.
	However, in the same field of endeavor, MEGUMI teaches the evaluation function further includes a predetermined function relating to a parameter having a unit different from a unit of the amount of the material (MEGUMI: Para 3 “The evaluation function used here is often modeled as a linear sum of the evaluation values of each element (movement distance, radar detectability, etc.) that should be optimized in the path generation. There are adjustment parameters (weighting coefficient values for each term). For example, when the target side performs the flight route planning, a route that has a short total movement distance and is difficult to be detected by the radar is determined as an optimum route, and a route that minimizes the evaluation function expressed by the following equation (1) is obtained”), and the material function and the predetermined function are normalized to be dimensionless amounts(MEGUMI: Para 23 Equation 2 “  f (destination point) = α × horizontal distance to destination + β × terrain altitude + γ × detection risk from radar”; Para 24 “The coefficients α, β, and γ in Equation (2) are trade-off adjustment parameters, and each term in which α, β, and γ are coefficients has an optimum trade-off relationship, and depends on the specific gravity of α, β, and γ”; i.e. the adjustment parameters would normalize the functions to be dimensionless amounts).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify a system for planning a travel path of a work machine that is configured to work on a material at a work site of the combination of Elkins and Taylor with the feature of the evaluation function further includes a predetermined function relating to a parameter having a unit different from a unit of the amount of the material, and the material function and the predetermined function are normalized to be dimensionless amounts disclosed by MEGUMI. One would be motivated to do so for the benefit of “the target route is predicted by generating the target-side optimum route when the observation data is lacking, and the target-side route evaluation used in the generation of the target-side optimum route is performed.” (MEGUMI: Para 35).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668